Citation Nr: 0524106	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  01-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from May 1956 to May 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that declined to reopen a previously denied 
claim for service connection for left ear hearing loss.  The 
Board reopened the claim for review on the merits in a 
November 2002 decision, and deferred further adjudication of 
the claim pending additional development of the claim by the 
Board pursuant to the authority of 38 C.F.R. § 19.9(a)(2).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated portions of 
38 C.F.R. § 19.9(a)(2) that authorized the Board to review 
newly obtained evidence absent initial review by the RO.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d. 1339 (Fed. Cir. 2003).  In October 2003, the Board 
remanded the claim to the RO for development consistent with 
the DAV decision.


FINDINGS OF FACT

The preponderance of the evidence establishes that the 
veteran's left ear hearing loss was first manifested after 
service, and is unrelated to event(s) in service.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for left ear hearing loss disability.  He alleges 
that, during service, he underwent surgical removal for a 
growth in the left neck region followed by several instances 
where he had drainage tubes inserted in the left ear.  He 
indicates that he noticed decreased hearing acuity in the 
left ear following his surgical procedures.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: morning 
reports from the United States Air Force (USAF) Hospital 
Richards-Gebaur Air Force Base (AFB) from April 14 to April 
17, 1958; medical and legal documents associated with the 
veteran's disability claim with the Social Security 
Administration (SSA); numerous statements from the veteran; 
VA clinic records including a November 14, 2002 outpatient 
treatment record addendum report; transcript of the veteran's 
personal hearing before the RO in May 2001; documents 
submitted by the Manatee County Sheriff's Department; clinic 
records from Gaither G. Davis, M.D., P.A.; statements from 
the National Personnel Records Center (NPRC); and argument 
provided by the veteran's representative.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active peacetime service.  38 U.S.C.A. § 1131 
(West 2002).  Under VA regulations, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

In order to qualify for entitlement to compensation under 
38 U.S.C.A. § 1131, a claimant must prove the existence of 
(1) a disability and (2) that such disability has resulted 
from a disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  A valid claim is not deemed to have been 
submitted where there is no competent evidence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The veteran's service medical records were destroyed in the 
1979 fire at the NPRC in St. Louis, Missouri.  An alternative 
search by NPRC has only been able to produce morning reports 
which show that the veteran was hospitalized at USAF Hospital 
Richards-Gebaur AFB from April 14 to April 17, 1958.  His 
treatment was for a line of duty (LD) condition, but the 
actual treatment rendered is unknown.  A direct search for 
hospital and outpatient treatment records has been 
unsuccessful.

In circumstances where service medical records have been 
destroyed, VA has a heightened duty to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's service medical records have been 
destroyed.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
However, the claimant still retains the burden of proof in 
substantiating the claim by providing at least an approximate 
balance of positive and negative evidence in support of the 
claim.  Id. at 51.  As addressed below, the Board must 
conduct an extensive review of the reliability and 
credibility of the veteran's assertions of in-service 
treatment, injury and symptoms to arrive at a disposition of 
the case.

Pertinent evidence of record includes a December 1995 
hospitalization admission record at Pinebrook Regional 
Medical Center wherein the veteran was evaluated for 
arthroscopic correction for a right knee injury.  The veteran 
reported initially injuring his right knee "in an obstacle 
course."  His past medical history was recorded as "[t]he 
patient underwent surgical procedure for an anal fissure in 
1963.  That has been his only hospitalization."   In April 
1996, he was evaluated again for right knee symptoms denying 
recent trauma.  In January 1997, he underwent arthroscopy of 
the right knee involving shaving of chondral defect of the 
patella and femur of the patellofemoral joint, shaving of the 
femoral condyle articular surface, and synovectomy of the 
patellofemoral joint and intercondyle notch.  His admission 
report recorded his history of three severe injuries to the 
knee.  His past medical history was recorded as "[r]eveals 
that he underwent surgical procedure for anal fissure in 
1963.  Th[is] has been his only hospitalization other than 
arthroscopy which was performed in 1995."

Clinic records from Gaither G. Davis, M.D., P.A., document 
the veteran's treatment for nasal pressure and right ear 
infections in 1996

On May 17, 1997, the veteran was admitted to Manatee Memorial 
Hospital due to complaint of severe chest tightness with pain 
radiating to the back and diaphoresis.  He had been 
transported to the emergency room complaining of chest 
heaviness and left arm pain treated with aspirin and 
nitroglycerin.  He reported a past medical history consistent 
with "two knee operations secondary to trauma from gunshot 
wound."  A catheterization report noted that the veteran had 
been admitted with unstable angina pectoris with onset of 
chest discomfort "following by a brief syncopal episode," 
diaphoresis and radiation to discomfort to the left arm.

In October 1997, the veteran filed his original Application 
for Compensation or Pension claiming "LOSS OF HEARING L EAR 
- WHILE IN SERVICE, BECAUSE OF SURGERY - UNDER L EAR."  He 
listed Dr. Davis as his only provider of treatment for 
hearing loss in September 1995.  At that time, he submitted 
an audiology report by Dr. Davis that reflected left ear 
hearing loss manifested by auditory thresholds greater than 
40 decibels at the frequency ranges of 1000 through 4000 
Hertz.  This report noted that the veteran was a "left handed 
shooter."

A May 28, 1998 report from Rajender S. Lamba, M.D., recorded 
the veteran's past surgical history as "two surgeries on the 
right knee for torn cartilage, nasal septum repair, left ear 
surgery in 1957."  His assessment included deafness on the 
left side.

A September 17, 1998 VA clinic record noted the veteran's 
past medical history as significant for right knee surgery x2 
secondary to trauma, myocardial infarction (MI), 
gastroesophageal reflux disease (GERD) and hernia, 
hypertension (HTN) and deviated septum.

An October 7, 1998 independent medical examination performed 
by James R. Post, M.D., noted that the veteran's reported 
history of a 24-period of unconsciousness following the onset 
of his chest pain in May 1997 was "a little bit different 
than the records provided by the hospital" recording a 
"brief" syncopal episode.  His past medical history was 
recorded as follows:

"[The veteran's] past medical history is mostly 
unremarkable.  He underwent right knee arthroscopy 
twice secondary to trauma from a gunshot wound.  
He says a rectal cyst was also removed over 20 
years ago."

A March 2001 VA audiology consultation in the clinical 
setting recorded the following history of the veteran's left 
ear hearing loss: "64 yo male with c/o reduced hearing.  Pt 
has longstanding asymmetrical HL and unilateral tinnitus As 
which began immediately after a surgery on the left side of 
his neck in the mid 50's."  It was noted that multiple 
attempts for fitting a left ear hearing aid had been 
unsuccessful due to aggravation of tinnitus.

In May 2001, the veteran testified before the RO.  He 
recalled an incident wherein the starch in his military 
uniform caused a growth to form "under" his left ear.  The 
growth was the size of an "egg" and required surgical 
removal at the Richard Gabar AFB.  He didn't believe he had a 
remaining scar as the physicians used "staples."  He 
recalled the onset of hearing problems at that time.  
Thereafter, he had a tube placed inside his "ear" for a 
"couple of weeks" that was taken out.  He had another tube 
inserted three days before he mustered out, and indicated 
that the 2nd tube was removed the day prior to his discharge.  
At the time of his discharge, he described "very, very 
little" hearing in the left ear.  He did pass a physical 
examination for the policeman's academy, but the hearing 
examination only consisted of the doctor speaking several 
words on each side of his body.  He did not seek any 
immediate post-service treatment for his hearing loss or 
tinnitus in the left ear that began "within weeks" after 
his discharge from service.  He recalled being told by his 
superiors in 1985 that he needed to obtain a hearing aid.

VA clinic records includes the following November 14, 2002 
addendum by the Chief of the Family Practice Clinic:

"I have reviewed medical service record of 
hospital admission report [A]pril 1958 and the 
patients description of surgical procedure 
performed left neck with subsequent changes in 
hearing that side and tinnitus.  It seems more 
likely than not that this is undoubtedly service 
connected."

In April 2003, the Manatee County Sheriff's Department 
advised the RO that it only had in its possession an 
employment physical examination in January 1995.  That 
physical examination recorded left ear hearing as "15/15."

In April 2004, the veteran underwent extensive VA audiology 
and neurologic testing.  His report of history to an 
audiologist noted that his service medical records were 
destroyed with no prior audiometric information prior to 
1995.  A January 24, 1995 pre-employment physical 
demonstrated normal whisper tests bilaterally.  He reported 
"deafness" in his left ear since surgery while in the 
military in 1958, and gradual right ear hearing loss over the 
last 15 years.  He described his in-service symptoms as 
swelling/inflammation in the left mastoid area that required 
surgery to install a drain in the ear.  He recalled the 
drainage had a bad smell to it.  He denied significant noise 
exposure in service, and reported 4 years of exposure to 
left-handed firing of a .45 caliber handgun as a police 
officer.  He denied symptoms of tinnitus.  The examiner 
included in the report the following comment: "When examiner 
first encountered this veteran he indicated that he was 
'deaf' and that I must face him when I spoke.  However, it 
was noted that in several instances during and after the 
interview that he was able to communicate when asked a 
question from a few feet away without facing him."  His 
audiometric testing produced inconsistent results and was not 
deemed adequate for rating purposes.  The audiologist 
indicated that there was strong evidence of non-organic 
hearing loss.  The veteran became defensive when confronted 
with his audiometric findings and requested that a polygraph 
be performed to prove he was not lying.

In April 2004, the veteran also underwent a VA ear, nose and 
throat (ENT) examination.  At that time, he denied complaints 
such as tinnitus, otolgia, otorrhea, or other otologic 
complaints.  He dated his left ear hearing loss to an 
infection of the left ear treated in service.  Otherwise, he 
denied any significant history of infections, disease, trauma 
or other surgery of the left ear.  He denied loud noise 
exposure in service.  On physical examination, both of the 
veteran's auricles were well-formed and normal-appearing.  
Both external auditory canals were clear.  The tympanic 
membranes were intact with no retractions, fluid, erythema, 
or other pathological findings.  No obvious scar could be 
seen at the site where the veteran claimed prior surgery was 
performed.  His audiogram was reported as showing profound, 
sensorineural hearing loss bilaterally, Type A tympanometry 
and no speech recognition on the left, and poor speech 
recognition on the right.  As a result of this examination, 
the examiner provided the following impression:

A 67-year-old male with profound hearing loss 
bilaterally.  Notation is made on the audiogram 
that is very inconsistent and, indeed, his hearing 
ability witnessed in the clinic, which included 
ability to hear and answer questions when the 
examiner's back was towards him, and he could not 
read lips, was inconsistent with the findings of 
profound hearing loss on audiogram.  The prior ear 
surgery could not be confirmed with any obvious 
findings on exam.  There is no scar seen, however, 
it has been almost 50 years since the time of 
surgery, so that does not necessarily disprove 
that he had this surgery done.  The C-file is not 
immediately available, but it will be reviewed and 
a separate addendum will be dictated to confirm 
whether this surgery was indeed done.  Without a 
history of loud noise exposure during the military 
service, the right ear hearing loss is not likely 
due to military service.  The left ear hearing 
loss, however, as described, may possibly be 
related, depending on whether evidence for that 
surgery can be found in his medical record.  Given 
the inconsistency with the audiogram and the 
asymmetry of his hearing loss, an ABR (auditory 
brainstem response) is recommended to further 
evaluate his hearing, provide a more consistent 
response, and rule out the possibility of 
pseudohypacusis.

An April 2004 VA neurology examination included the veteran's 
history of ear infections in service which led to the 
development of left posterior auricular swelling which 
required surgery.  He stated that he subsequently lost the 
ability to hear in the left ear.  Following neurologic 
examination, the examiner offered an impression of hearing 
loss predominant on the left favoring peripheral etiology 
with a non-focal neurologic examination.

In May 2004, the veteran underwent an ABR evaluation.  His 
otoscopy revealed clear canals bilaterally with tympanometry 
indicating normal compliance and pressure bilaterally.  The 
ABR findings were interpreted as follows:

ABR suggests normal neural conduction time 
through the lower levels of the brainstem in 
response to auditory stimulation for both ears.  
The acquired click thresholds support the 
presence of a severe hearing loss for the 2000Hz-
4000Hz region for both ears.  This is 
significantly better than the threshold values 
acquired during pure tone testing on 04-03-04 and 
supports the suspected functional overlay.  It 
should be noted that testing with tone burst 
stimuli could not be completed at today's visit 
therefore further threshold information (in other 
frequency regions) could not be established.

The examiner offered a diagnosis of ABR within normal limits 
for both ears in terms of neural assessment, and threshold 
estimation data suggesting a severe hearing loss in the 
2000Hz-4000Hz range bilaterally.

In an addendum dated June 5, 2004, an examiner provided the 
following assessment and opinion: 

Extensive review of medical records and all exams 
of pt reveals the following:
1.  Pt has severe hearing loss in 2-4 kttx range 
by ABR.
2.  Pt has had numerous inconsistent audiograms 
which have been suggestive of a functional or non-
organic hearing loss.  These audiograms are not 
consistent with the ABR, as on several exams he 
would not respond to sounds @ the profound hearing 
loss level.
3.  The pt claims total deafness on the left ear 
due to surgery during the military service.  
However, there is no clinical evidence of prior 
surgery.  His old records were apparently consumed 
in a fire.
4.  Audiograms as recent as 1995 show deafness 
worse in the left than the right but not total 
deafness.

CONCLUSIONS:
1.  Pt may have had surgery with subs[e]quent 
hearing loss in the left ear, but there is no 
evidence to support this claim since his records 
are unavailable.
2.  Pt was not deaf in his left ear after surgery 
as he claims.  An audiogram from 1995 shows 
residential [sic] hearing loss in the left ear.
3.  Pt has had numerous audiograms that strongly 
suggest psenlolpoacusis or underlying.
4.  There is no evidence to support service 
connected hearing loss in the right ear.
5.  PT does have a severe hearing on the 2-4 ktta 
range, but the nature of this hearing loss can not 
be resolved without speculation by the examiner 
due to the above listed inconsistencies and the 
lack of objective clinical evidence.

The evidence conclusively establishes that the veteran was 
hospitalized at USAF Hospital Richards-Gebaur AFB from April 
14 to April 17, 1958.  The only evidence of record concerning 
the reason of his hospitalization consists of the veteran's 
lay report of treatment and symptoms.  As reflected by the 
medical examination reports, there is no clinical evidence 
that the veteran underwent surgery in or around the left ear 
area as claimed.  Prior to filing his claim for compensation, 
he reported to his examiners a past medical history limited 
to a surgical procedure for an anal fissure in 1963.  See 
Pinebrook Regional Medical Center records dated December 1995 
and January 1997.  See also IME report dated October 7, 1998.  
This report to his physicians is inconsistent with his 
current claim of ear surgery in service.  He has also 
described "deafness" and/or "very, very little" hearing in 
the left ear since service.  This allegation is inconsistent 
with the medical evidence that showed 15/15 hearing in 
January 1995, and current assessments that his claimed left 
ear deafness is functional rather than organic in nature.  
See January 15, 1995 Pre-employment examination report; VA 
examination reports dated April 2004, May 2004 and June 2004.

A closer review of the record demonstrates further instances 
where the veteran has been an extremely unreliable historian 
to his treating physicians.  He has reported right knee 
disability secondary to gunshot wound trauma on two separate 
occasions that, by review of his medical records of treatment 
for right knee disability, is patently untrue.  He also 
reported a 24-hour history of unconsciousness following his 
1997 cardiac incident to the IME examiner who retorted that 
the veteran's version of events was "a little bit different 
than the records provided by the hospital."  Furthermore, he 
alleges the onset of tinnitus just following his discharge 
from service as related to the in-service operative 
procedures, and a past history of being unable to wear a 
hearing aid due to aggravation of tinnitus.  On VA 
examination in 2004, however, he denied the symptom of 
tinnitus.  Overall, the Board finds that the veteran's report 
of past medical history is unreliable and holds little, if 
any, probative value.

Assuming, arguendo, that the veteran manifests a current left 
ear hearing loss per VA standards, the Board finds by a 
preponderance of the evidence that the veteran's left ear 
hearing loss was first manifested after service, and is 
unrelated to event(s) in service.  The Board places little 
probative weight on the November 2002 opinion by the VA 
clinician who has attributed the veteran's current left ear 
hearing loss to the claimed in-service events.  This 
examiner, based upon the veteran's descriptions of the 
claimed surgical procedure performed in service and 
confirmation that he was hospitalized in April 1958, opined 
that it was more likely than not that his changes in hearing 
and tinnitus were service related.  As indicated above, the 
veteran has provided inconsistent accounts as to whether he 
manifests the symptom of tinnitus, and his descriptions of 
the procedure(s) performed in service have varied from 
removal of a tumor to drainage of an infected site. The VA 
clinician opinion did not provide any explanation as to how 
any procedure in service actually caused the left hearing 
loss, provide any reference to clinical findings supporting 
the opinion nor reflect knowledge of the numerous 
inconsistencies of lay report of current and past symptoms.

On the other hand, the June 2004 VA examination opinion 
directly held that there was no clinical evidence of the 
claimed surgical procedures as claimed by the veteran.  The 
veteran's physical examinations at that time disclosed no 
remnants of a scar, and there was no evidence of compromise 
of the structural integrity of his left ear.  In view of this 
evidence and the veteran's apparent functional component to 
his left ear hearing loss and lack of objective clinical 
evidence, the examiner concluded that the nature and etiology 
of the claimed hearing loss could not be resolved without 
resort to speculation.  The Board places more probative 
weight to this opinion as it is consistent with the known 
factual evidence, provides reasoning and bases for the 
conclusion, is based upon a thorough review of all the 
evidence of record, and is provided by an audiologist that 
possesses greater knowledge in the specialty of audiology as 
compared to a family practitioner in general medicine.

In summary, the Board finds by a preponderance of the 
evidence that the veteran's left ear hearing loss was first 
manifested after service, and is unrelated to event(s) in 
service.  In so holding, the Board has considered the veteran 
as competent to speak to his inservice treatment and symptoms 
of the left ear.  However, the Board has adjudged his 
credibility on these issues as holding little probative 
value.  The Board has given consideration of the benefit of 
the doubt rule per 38 U.S.C.A. § 5107(b), but the rule is not 
applicable as the preponderance of the evidence weighs 
against the claim.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).

In so holding, the Board notes that the RO initially 
adjudicated the claim on appeal in a May 2000 rating 
decision.  On November 9, 2000, the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that a May 2000 RO letter advised 
the veteran of the elements of proof necessary to 
substantiate his service connection claim.  A May 30, 2001 
included a section entitled "What Must The Evidence Show To 
Establish Entitlement."  The Board's remand order dated 
October 2003 informed the veteran of the specific information 
deemed necessary to substantiate the claim - a medical nexus 
opinion - and the veteran responded by submitting a medical 
examiner opinion.  Furthermore, the rating decision on 
appeal, the statement of the case (SOC) and supplemental 
statement of the (SSOC), told him what was necessary to 
substantiate his claim.  In fact, the rating decision on 
appeal, the SOC and the multiple SSOC's provided him with 
specific information as to why his claim was being denied, 
and of the evidence that was lacking.  The May 2001 RO 
letter, as well as a February 2003 Board letter and March 
2004 RO letter, satisfied the elements of (2) and (3) by 
notifying the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the documents explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The November 2004 SSOC supplied the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).

The veteran's representative has argued that VA has not 
specifically informed the veteran that he may submit buddy 
and/or lay statements from family members or friends to 
establish continuity of symptoms.  The Board notes that a 
March 1998 RO letter to the veteran, in connection with his 
initial claim for service connection for left ear disability, 
informed him of missing service medical records, and the 
types of information and/or evidence that could be submitted 
to supplement the claim.  This letter specifically informed 
the veteran that he could submit lay statements from persons 
with personal knowledge of his disability in service or after 
service.  In a letter received on March 9, 1998, the veteran 
informed the RO that he had no contact with his former 
servicemates, and that his parents were deceased and his 
personal belongings from the estate were unavailable.  To the 
extent that an error has occurred, it would be harmless and 
non-prejudicial to the veteran given his previous explanation 
that such evidence and/or information was unavailable.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005) (an error 
involving the 2nd, 3rd and 4th notice elements does not have 
the natural effect of producing prejudice where such error 
did not preclude the claimant from effectively participating 
in the processing of the claim, and that prejudice would only 
exist where claimant had evidence in his/her possession that 
could have been produced but for the error).

The veteran's representative also cited the case of Huston v. 
Principi, 17 Vet. App. 195, 203 (2003), for the proposition 
that VA must inform the veteran of the specific evidence that 
would support the claim taking into account review of the 
claims folder and the specific facts of the case.  The Huston 
decision was vacated by the Federal Circuit in Conway v. 
Principi, 353 F.3d. 1369 (2004).  Nonetheless, the veteran 
has supplied a November 2002 medical opinion in support of 
his claim.  The veteran's November 15, 2002 letter to the 
Board conclusively establishes his understanding that he 
required a medical statement that his left ear hearing loss 
"is directly and definitively related" to his active duty 
and the condition for which he was hospitalized in service.  
The veteran has also had ample opportunity to provide 
supporting evidence of his claimed inservice events and 
symptoms, and the fact that his ultimate allegations have 
been deemed untrustworthy cannot, in and of itself, establish 
that any prejudicial error has occurred in this case.

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield, 19 Vet. App. 103 
(2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This de minimis notice defect has 
resulted in no prejudicial harm to the veteran.  The February 
2000 "well grounded" letter essentially notified the 
veteran of the evidentiary requirement that ultimately needed 
to be established to substantiate his claim.  See generally 
Sanchez-Benitez, 259 F.3d at 1360-61.  The first VCAA letter 
was supplied in May 2001 followed by a Board letter dated 
February 2003, a Board remand order dated October 2003, and 
an additional RO letter dated March 2004.  There is no 
indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claim and/or affected the essential fairness of the 
adjudication of the claim.  Other than the arguments 
addressed above, neither the veteran nor his representative 
has pleaded with any specificity that a notice deficiency 
exists in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
veteran's service medical records have been presumed 
destroyed in the 1979 fire at the NPRC in St. Louis, 
Missouri.  The NPRC conducted an alternative search that 
produced morning reports showing that the veteran was 
hospitalized at USAF Hospital Richards-Gebaur AFB from April 
14 to April 17, 1958.  A direct search for hospital and 
outpatient treatment records has been unsuccessful.  A July 
27, 1998 letter from the NPRC describes in details the 
efforts made to obtain the service medical records, and the 
veteran indicated in May 1998 that he was unable to find any 
service medical records in his possession.  It is clear from 
the record that the service medical records are deemed 
destroyed, that the veteran has been advised of the fact, and 
provided an opportunity to supplement the record with copies 
of service medical records in his possession and/or other 
evidence supportive of his allegations.  VA has obtained VA 
clinic records, medical and legal documents associated with 
his SSA disability claim, private medical records and the 
only available employment examination.

The veteran has argued that VA should provide him a polygraph 
test as being capable of substantiating his claim.  The Board 
finds no regulatory requirement on the part of VA to provide 
such an examination.  VA has provided the veteran with 
extensive audiometric examination with opinion as to the 
nature and etiology of the claimed left ear hearing loss 
based upon review of the claims folder.  The evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).



ORDER

Service connection for left ear hearing loss is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


